Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  March 05, 2020

The Court of Appeals hereby passes the following order:

A20D0304. ERMIAS ABERRA                     v.   IDLEWOOD           CONDOMINIUM
    ASSOCIATION, INC.

      In this civil action, defendant Ermias Aberra has filed a timely application for
discretionary review of the trial court’s order granting summary judgment to plaintiff
Idlewood Condominium Association, Inc. and entering final judgment in favor of
Idlewood in the total amount of $10,849.57. No discretionary application is required,
however, as: (i) the grant of summary judgment on any issue or as to any party may
be appealed directly under OCGA § 9-11-56 (h); (ii) under OCGA § 5-6-34 (a) (1),
a party may file a direct appeal from “[a]ll final judgments, that is to say, where the
case is no longer pending in the court below, except as provided in Code Section
5-6-35”; and (iii) this action does not appear to fall within one of the categories of
cases for which a discretionary application is required to seek appellate review under
OCGA § 5-6-35 (a).
      Under OCGA § 5-6-35 (j), this Court “shall grant” a timely application for
discretionary review if the lower court’s order is subject to direct appeal. See, e.g.,
Granite Loan Solutions, LLC v. King, 334 Ga. App. 305, 306 (2) (779 SE2d 86)
(2015); City of Rincon v. Couch, 272 Ga. App. 411, 411-412 (612 SE2d 596) (2005).
Accordingly, this application is hereby GRANTED. Aberra shall have ten days from
the date of this order to file a notice of appeal with the trial court, if Aberra has not
already done so. The clerk of the trial court is DIRECTED to include a copy of this
order in the record transmitted to the Court of Appeals.

                                      Court of Appeals of the State of Georgia
                                             Clerk’s Office, Atlanta,____________________
                                                                       03/05/2020
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.